Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 3, 5, 7 and 11 - 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/840,855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 - 10, 12 - 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund et al. (US 5,582,577).

Regarding claim 1 (in a first interpretation), Lund discloses a tissue retraction system (Abstract) comprising: 
one or more tissue fasteners (Fig. 3, ref. 20); 
an elongate flexible element having first and second ends (Fig. 3 shows an elongate flexible element ref. 16 having first and second ends ref. 40) and a flexible bow portion between the first and second ends (the flexible body of ref. 16 is considered to be the bow portion); and 
a delivery catheter (Fig. 6A, ref. 110) configured to deliver the elongate flexible element and at least one of the one or more tissue fasteners to a target tissue site (Figs. 6A-6B); wherein: 
at least one of the first and second ends of the elongate flexible element is configured to be engaged by at least one of the one or more tissue fasteners (Fig. 3); 
at least one of the one or more tissue fasteners is configured to engage and secure the at least one of the first and second ends of the elongate flexible element to the target tissue site (Fig. 6B); and 
the flexible bow portion of the elongate flexible element comprises a pair of elements transitionable from a collapsed configuration within the delivery catheter to an expanded configuration extending substantially away from each other when unconstrained (see remarked Fig. 3 below which shows the element in an expanded configuration and Fig. 6A which shows the bow portion in a collapsed configuration).  


    PNG
    media_image1.png
    481
    547
    media_image1.png
    Greyscale

Regarding claim 8, Lund in view of Kuwae discloses the tissue retraction system of claim 1, wherein the elongate flexible element is loaded within the delivery catheter with a tissue fastener of the one or more tissue fasteners attached to an end thereof (Fig. 6A).  

Regarding claim 9, Lund in view of Kuwae discloses the tissue retraction system of claim 1, wherein: the delivery catheter has an open distal end, the elongate flexible element is loaded in the delivery catheter with one of the ends thereof positioned distal to the flexible bow portion and the other of the ends positioned proximal to the flexible bow portion; and a tissue fastener of the one or more tissue fasteners is connected to the end of the elongate flexible element proximal to the flexible bow portion (Fig. 6A).  


Regarding claim 10, Lund in view of Kuwae discloses the tissue retraction system of claim 1, wherein: the delivery catheter has an open distal end; the elongate flexible element is loaded in the delivery catheter with one of the ends thereof positioned distal to the flexible bow portion and the other of the ends positioned proximal to the flexible bow portion, and a tissue fastener of the one or more tissue fasteners is connected to the end of the elongate flexible element distal to the flexible bow portion (Fig. 6A).  

Regarding claim 12, Lund discloses an elongate flexible element (Abstract, Fig. 5F) comprising: 
a first end (Fig. 5F, ref. 30); 
a second end 9Fig. 5F, ref. 30); and 
a flexible bow portion comprising a pair of elements extending longitudinally between the first end and the second end (see remarked Fig. 5F below which shows the bow portion ref. 16 divided by a dashed line into two halves, wherein the pair of elements define the two halves); 
wherein: at least one of the first end or the second end is configured to be engaged by a tissue fastener (Fig. 6B, refs. 114, 116); the 
flexible bow portion is transitionable between a collapsed configuration (Fig. 6A) and a bowed configuration (Fig. 5F); and 
in the bowed configuration, the pair of elements of the flexible bow portion extend substantially away from each other 9Fig. 5F).  

    PNG
    media_image2.png
    385
    895
    media_image2.png
    Greyscale



Regarding claim 13, Lund discloses the elongate flexible element of claim 12, wherein the elongate flexible element is transitionable between a substantially planar configuration (Fig. 6A) and a bowed configuration along the longitudinal axis of the elongate flexible element (Fig. 5F).  

Regarding claim 14, Lund discloses elongate flexible element of claim 13, wherein the pair of elements of the flexible bow portion extend away from the longitudinal axis of the elongate flexible element when in the bowed configuration (Fig. 5F).  

Regarding claim 15, Lund discloses the elongate flexible element of claim 12, wherein at least one of the ends of the elongate flexible element comprises a loop configured to be engaged by a tissue fastener (Fig. 5F shows the ends ref. 30 constructed as a loop fully capable of being engaged by a tissue fastener).

Regarding claim 16, Lund discloses a method of retracting tissue comprising: 
engaging a first tissue fastener with target tissue (Fig. 6A, refs. 114 or 116), the first tissue fastener being engaged with a first end of an elongate flexible element to also engage the first end of the elongate flexible element with the target tissue (Fig. 6B shows the tissue fastener engaged with a first end ref. 12 of an elongate flexible element, such as those shown in Figs. 1 - 5H, while also being engaged with tissue of the surgical site); 
allowing the elongate flexible element to transition to a bowed configuration along the longitudinal axis thereof to lift and retract the target tissue from the surrounding tissue (as shown in Figs. 6A-7, the elongate flexible element is inserted in a compressed state and then allowed to expand to keep open a surgical corridor); and 
allowing a flexible bow portion of the elongate flexible element to extend radially outwardly from the longitudinal axis of the elongate flexible element to provide additional surface area to the target tissue being retracted by the elongate flexible element (Fig. 7).  

Regarding claim 17, Lund discloses the method of claim 16, further comprising manipulating the tissue fastener with respect to the first end of the elongate flexible element to position the elongate flexible element with respect to the target tissue 9Fig. 6B).  


Regarding claim 20, Lund discloses the method of claim 16, further comprising dissecting the target tissue and allowing the target tissue to be retracted by the retraction forces of the elongate flexible element, wherein the flexible bow portion extends radially outwardly from the longitudinal axis of the elongate flexible element to provide additional surface area and resistance to side portions of the target tissue retracting and folding over the elongate flexible element (Figs. 6B - 7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al. (US 5,582,577) in view of Kuwae et al. (US 2018/0008309 A1).

Regarding claim 1 (in a second interpretation), Lund discloses a tissue retraction system (Abstract) comprising: 
one or more tissue fasteners (Fig. 6A, refs. 114, 116); 
an elongate flexible element having first and second ends (see remarked Fig. 5F below, ref.30) and a flexible bow portion between the first and second ends (see remarked Fig. 5F below, ref. 16); and 
delivery catheters configured to deliver the elongate flexible element and at least one of the one or more tissue fasteners to a target tissue site (Figs. 6A-6B); wherein: 
at least one of the first and second ends of the elongate flexible element is configured to be engaged by at least one of the one or more tissue fasteners (Fig. 6B); 
at least one of the one or more tissue fasteners is configured to engage and secure the at least one of the first and second ends of the elongate flexible element to the target tissue site (Fig. 6B); and 
the flexible bow portion of the elongate flexible element comprises a pair of elements transitionable from a collapsed configuration within the delivery catheter to an expanded configuration extending substantially away from each other when unconstrained (see remarked Fig. 5F below, which shows the bow portion in the expanded configuration, the pair of element defined by the dashed line, Fig. 6A shows the pair of elements in a collapsed configuration within the deliver catheter).  


    PNG
    media_image3.png
    408
    963
    media_image3.png
    Greyscale


Lund discloses a plurality of delivery catheters (Fig. 6A, refs. 100, 102, 104), but is silent that the delivery catheters are a single deliver catheter configured to deliver both the elongate flexible element and at least one of the more tissue fasteners. 

Kuwae teaches a delivery device (Abstract, ref. 300, Figs. 1, 20) comprising a plurality of a openings (paragraph [0076], refs. 310, 314) configured to receive various surgical tools.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catheters of Lund such that at least one of the catheters has a plurality of openings configured to receive a plurality of surgical tools, as taught by Kuwae, for the purpose of better controlling the relative position of said tools.  Please note that by combing at least two of the catheters, the elongate flexible element and at least one of the fasteners may be delivered by a single deliver catheter. 

Regarding claim 2, Lund in view of Kuwae discloses the tissue retraction system of claim 1, wherein at least one of the one or more tissue fasteners has first and second jaws movable with respect to each other (Lund, Fig. 6A show two movable jaws).  

Regarding claim 3, Lund in view of Kuwae discloses the tissue retraction system of claim 2, wherein at least one of the first and second jaws of the tissue fastener is configured to be coupled with one of the ends of the elongate flexible element (Lund, Fig. 6B).  

Regarding claim 4, Lund in view of Kuwae discloses the tissue retraction system of claim 1, wherein at least one of the one or more tissue fasteners includes a hook configured to engage an end of the elongate flexible element (see remarked Fig. 6A below, the ends of the fastener are serrated and curved at the distal most end, thus creating a hook).  

    PNG
    media_image4.png
    192
    281
    media_image4.png
    Greyscale



Regarding claim 5, Lund in view of Kuwae discloses the tissue retraction system of claim 1, wherein at least one end of the elongate flexible element configured to be engaged by a tissue fastener comprises a loop (Lund, Figs. 5F and 5G show the ends constructed as loops).  

Regarding claim 6, Lund in view of Kuwae discloses the tissue retraction system of claim 5, wherein at least one of the one or more tissue fasteners includes a hook configured to engage the loop on the elongate flexible element (see remarked Fig. 6A above which shows the ends of the fasteners being constructed as hook, and Fig. 6B shows the fastener engaged an end, and thus the loop, of the elongate flexible element).  

Regarding claim 7, Lund in view of Kuwae discloses the tissue retraction system of claim 5, wherein the loop on the elongate flexible element has a length that allows a tissue fastener engaged therewith to be manipulated with respect to the elongate flexible element while still engaging the loop (the loop is constructed along the entire length of the ends of the elongate flexible element, and thus is fully capable of allowing the tissue fastener to be manipulated while still engaged with the loop).  

Regarding claim 11, Lund in view of Kuwae discloses the tissue retraction device of claim 1, wherein the at least one of the tissue fasteners configured to engage and secure the at least one of the first and second ends of the elongate flexible element is movable with respect to the at least one of the first and second ends of the elongate flexible element (the tissue fasteners are separate components, therefore they are movable).

Allowable Subject Matter
Claims 18 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773